J-A17019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MUSAALI BOND                                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CRISSIE PRICE

                            Appellant                 No. 2481 EDA 2015


                   Appeal from the Order Dated July 16, 2015
              In the Court of Common Pleas of Philadelphia County
                    Domestic Relations at No(s): 1403V7859


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                         FILED OCTOBER 21, 2016

        Crissie Price appeals pro se from a final protection from abuse (PFA)1

order entered against her in the Court of Common Pleas of Philadelphia

County.     The trial court entered the PFA order after concluding that Price

“intentionally . . . cause[d] injury to”2 the victim, her ex-boyfriend,3 Appellee
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    See Protection From Abuse Act (PFAA), 23 Pa.C.S. §§ 6101-6122.
2
    23 Pa.C.S. § 6102 (Definitions):

        (a) General rule. — The following words and phrases when used
        in this chapter shall have the meanings given to them in this
        section unless the context clearly indicates otherwise:

           “Abuse.” —The occurrence of one or more of the following
           acts between family or household members, sexual or
           intimate partners or persons who share biological
           parenthood:
(Footnote Continued Next Page)
J-A17019-16



Musaali Bond, or put him “in fear of imminent serious bodily injury,” when

she struck him with her minivan and threw a large rock through his living

room window.4 After careful review, we affirm.

      The facts, as found by the trial court, are aptly summarized as follows:

      Petitioner, Musaali Bond, testified that on March 14, 2014, at his
      home, located at 7262 Leonard Street, Philadelphia, at
      approximately 7:45 PM, Ms. Price knocked on his door. (N.T.
      5/12/15 at 10 -11). He went to the window, looked out of the
      blinds and saw Ms. Price. (N.T. 5/12/15 at 12).

      At that time, he called the police because, "It's always an
      incident. It's always a problem." [(Id.)].

                       _______________________
(Footnote Continued)

          (1) Attempting to cause or intentionally, knowingly
          or recklessly causing bodily injury, serious bodily
          injury, rape, involuntary deviate sexual intercourse, sexual
          assault, statutory sexual assault, aggravated indecent
          assault, indecent assault or incest with or without a deadly
          weapon.

          (2) Placing another in reasonable fear of imminent
          serious bodily injury.

23 Pa.C.S. §§ 6102(a)(1), (a)(2) (emphasis added).
3
  Price and Bond had a child together; she was four years old at the time of
the underlying incident.
4
  Price was also charged criminally for criminal mischief, endangering the
welfare of a child (EWOC), simple assault, possession of an instrument of
crime (PIC), aggravated assault, and recklessly endangering another person
(REAP). She went to trial on mischief, PIC, simple assault and REAP;
however, she was acquitted of all charges. We note the differing standards
of proof required at criminal and PFA trials. See Boykin v. Brown, 868
A.2d 1264 (Pa. Super. 2005) (PFA petitioner not required to establish that
abuse has occurred “beyond a reasonable doubt,” but only establish it by
“preponderance of the evidence.”).



                                            -2-
J-A17019-16


     While he was on the phone with the police, the knocking on the
     door turned into banging on the door, and Mr. Bond's fiancé,
     Marshene Robinson, went to the door to see what was going on.
     (N.T. 5/12/15 at 13). While still on the phone with the police,
     Mr. Bond could hear loud yelling by Ms. Price and Ms. Robinson.
     He went to the front door and saw the two women “tussling over
     a broom.” (N.T. 5/12/15 at 14).

     He “asked Miss Price to let the broom go, she wouldn't, so I gave
     it to her. . . and closed the door.” He testified he locked the
     door, and three to four seconds later, his front door window was
     broken. (N.T. 5/12/15 at 16). Petitioner testified that his window
     was broken with a rock about the size of his hand. It was a red
     rock that he recognized from his front yard. He stated that he
     then went outside to inquire of Ms. Price, as to the reason she
     had broken his window. (N.T. 5/12/15 at 17).

     An argument ensued and Petitioner testified he was threatened.
     He testified that Petitioner was screaming and “threatening me
     with her brothers going to do this and that.” (N.T. 5/12/2015 at
     18). He then went to look for Respondent’s car, to record her
     license plate number. [(Id.)].

     He walked toward a car that was double[-]parked, assuming that
     was the vehicle belonging to Ms. Price. Ms. Price allegedly
     walked along side of him, yelling at him. (N.T. 5/12/15 at 19).
     He saw a neighbor in the car and realized it was not Ms. Price's
     car and began to head back towards his home.

     He testified that at this point, Ms. Price ran ahead of him and
     jumped into a vehicle. (N.T. 5/12/15 at 20 -21). He was about
     three or four houses away from her when she got into what he
     believed was a minivan. (N.T. 5/12/15 at 21).

     Petitioner testified that Ms. Price jumped in the vehicle, pulled
     out of the parking space, and “comes down the side that I'm
     walking at and strikes me with the car.” (N.T. 5/12/15 at 22).
     It was Mr. Bond's estimate that the vehicle was moving
     approximately 10 miles per hour, and that she then stopped
     right in front of him, striking him. (N.T. 5/12/15 at 23).

     He testified that the lower bumper came in contact with his left
     leg, and that it hurt. As a result, he sustained injuries to his left
     shin, of swelling and bleeding, (N.T. 5/12/15 at 24)[,] and next
     day, he went to Nazareth Hospital. (N.T. 5/12/15 at 24 -25).


                                     -3-
J-A17019-16


     Petitioner submitted Petitioner's Exhibit #1 (P -1) a photo of the
     injuries to his leg.

     He further testified that he informed Ms. Price that she had
     struck him and that she threatened to hit him again if he did not
     get out of the way. (N.T. 5/12/15 at 28). She then pulled off,
     brushing his leg again. [(Id.)].

     The police arrived and Ms. Price was arrested. (N.T. 5/12/15 at
     29). Petitioner also submitted Petitioner's Exhibit #2 (P -2), his
     discharge record from Nazareth Hospital.

     Finally, Petitioner testified that the swelling on his leg lasted
     approximately three (3) days, and that he had problems with the
     use of his leg for about a week. (N.T. 5/12/15 at 32-33).

                                   *    *    *

     The trial resumed on July 16, 2015, at which time Mr. Bond was
     called on redirect examination. (N.T. 7/16/15 at 9).

     []Respondent, Ms. Price testified that on March 14, 2014, at
     approximately 8:00 PM, she went to Mr. Bond's house, with their
     daughter, Masyah. Ms. Price wanted to ask Mr. Bond, if he could
     watch their daughter. (N.T. 7/16/15 at 17). She testified that
     she sent her daughter, age four, to knock on the door. Ms. Price
     then went and knocked on Mr. Bond's door three times. (N.T.
     7/16/15 at 17 -18).

     On the third knock, Ms. Robinson answered the door. (N.T.
     7/16/15 at 18).     Respondent and Ms. Robinson exchanged
     words. According to Ms. Price, while the child allegedly tried to
     go into the house, Ms. Robinson pushed the door onto the child.
     (N.T. 7/16/15 at 19).

     Ms. Price testified that she and the child walked back toward the
     gate, when she heard the door open, whereupon Ms. Robinson
     held a broom in her hand. They again exchanged words and Ms.
     Robinson then picked [] up a shovel. Ms. Price stated that by the
     time she looked back up, the broom was flying towards her and
     her daughter. Thereafter, Ms. Price picked [] up the broom and
     chased Ms. Robinson to the house. (N.T. 7/16/15 at 20).

     The Respondent testified that she first saw Mr. Bond, right after
     the window broke. She further testified that the window was
     broken as a result of the scuffle between the two women with


                                   -4-
J-A17019-16


      the broom and the shovel. (N.T. 7/16/15 at 21 -22). It was her
      testimony that Petitioner said she was going to pay for his "F'n"
      window, and that Mr. Bond allegedly went to the street, as did
      Ms. Price and her daughter.

      Ms. Price stated that she got into her minivan, that Mr. Bond
      stood behind her vehicle, so that she could not pull out, and that
      she eventually got out of the space. She did not strike him at
      any point while getting out of the space. (N.T. 7/16/15 at 22-
      24). Ms. Price then drove away. She later returned and was
      taken into custody. (N.T. 7/16/15 at 25).

      Ms. Price also testified that she and Ms. Robinson had a "history"
      and that Ms. Robinson had previously tried to get a
      "PROTECTION FROM ABUSE ORDER" against her, which was
      “thrown out.” (N.T. 7/16/15 at 25 -28).

                                   *     *    *

      On cross examination, Ms. Price acknowledged that Mr. Bond did
      not know she was coming over on the night of the incident. She
      also acknowledged that she picked [] up the broom, as Ms.
      Robinson was going back toward the house, and went toward
      Ms. Robinson. (N.T. 7/16/15 at 31 -32). She testified that she
      had both the broom and the shovel and was trying to open the
      door, while Mr. Bond and Ms. Robinson were trying to close the
      door. (N.T. 7/16/15 at 33). She testified, “I was trying to get in
      -I was trying to go after her.” (N.T. 7/16/15 at 35).

Trial Court Opinion, 10/16/15, at 4-6, 7-9.

      On July 16, 2015, the court entered a final PFA order against Price,

which expired on March 14, 2016. On July 27, 2015, Price, filed a petition

for reconsideration of the court’s PFA order.     On July 31, 2015, the court

denied Price’s reconsideration petition. Price filed a timely notice of appeal




                                       -5-
J-A17019-16



on August 14, 2015.5              She presents the following issues for our

consideration:

       (1)    Whether         counsel      demonstrated       “ineffective
              representation,” for failing to present documentary
              evidence at the PFA hearing [w]hich could have shed
              plausible light on the court, and raised grave questions as
              to the credibility of appellee[e] (Musaali Bond), and the
              underlying facts as to what happened on March 14,
              2014[.]

       (2)    Whether counsel was “ineffective,” for failing to question or
              present questions at the PFA hearing, as to appellee[e’s]
              (Musaali Bond) credibilty and inconsistencies as to what
              happened on March 14, 2014[.]

       (3)    Whether the PFA court erred in believing Mr. Bond[’]s
              fraudulent and inconsistent testimony and statements
              [w]hich raised grave credibility questions as to the
              candidness, and the underlying facts that transpired on
              March 14, 2014 ?

       (4)    Whether the PFA court erred in the issuance of a
              “protection from abuse order” [w]hen the evidence was
              insufficient, and there was not a “preponderance” of
              evidence presented for the issuance of a "protection from
              abuse order"?

Appellant’s Brief, at iii.

       Price’s first two issues on appeal center around her claim that she was

denied her Sixth Amendment right, under the United States Constitution, to

effective representation at the PFA proceeding. We note that with regard to

____________________________________________


5
   See Provident Nat’l Bank v. Rooklin, 378 A.2d 893, 897 (Pa. Super.
1977) (order denying reconsideration, rehearing, or permitting reargument
of a final order is not reviewable on appeal; in such cases appeal properly
lies from final order); Pa.R.A.P. 903 (notice of appeal shall be filed within 30
days after the entry of order from which appeal is taken).



                                           -6-
J-A17019-16



the right to counsel in PFA proceedings, this Court has previously

determined:

       Unlike cases arising under the Juvenile Act or cases concerning
       involuntary commitment, there is no legislatively created right to
       court-appointed counsel in PFA proceedings. Rather, the PFA
       only requires that the court advise a defendant of the right to be
       represented at the hearing by counsel. See 23 Pa.C.S.A. §
       6107(a). The right to be represented by counsel cannot be
       equated with the right to receive court-appointed counsel. The
       right to be represented by counsel in civil proceedings is one
       accorded to all individuals. However, all civil litigants do not have
       the right to court-appointed counsel.

Weir v. Weir, 631 A.2d 650, 657 (Pa. Super. 1992). “The Weir court held

that a PFA action is not the type of proceeding which involves the

deprivation of a constitutional right so as to require the appointment of

counsel.” Varner v. Holley, 854 A.2d 520, 523 (Pa. Super. 2004). See In

re Penny, 509 A.2d 338, 340 (Pa. Super. 1986) (“To meet the special

exigencies of abuse cases, acceptable procedures have been fashioned which

suspend, temporarily, the due process rights of the alleged abuser and

provid[e] for summary procedures for implementation of orders.”).

       Accordingly,   because    there    is   no   constitutional    right   to   the

appointment of counsel in a quasi-civil, PFA proceeding, there can be no

derivative ineffective assistance claim in such matters.             Cf. U.S. Const.

Amend. 6 (“In all criminal prosecutions, the accused shall have the right to

. . . the Assistance of Counsel for his defence.”). Thus, Price is not entitled

to relief.




                                         -7-
J-A17019-16



       The crux of Price’s final two claims, which are at best disorganized and

confusing, concern the sufficiency of the evidence.6            Price specifically

challenges the court’s finding of “abuse” where she asserts the victim’s

testimony was “inconsistent and ambiguous.”         Appellant’s Brief, at 5, 8-9.

Essentially, Price takes issue with the trial court’s credibility determinations.

       The trial court, as fact-finder, was free to find the victim, Bond, more

credible and reject Price’s testimony. See Mescanti v. Mescanti, 956 A.2d
1017 (Pa. Super. 2008). The court chose to believe that Price intentionally

drove her minivan into Bond, causing him to sustain a leg injury. In addition

to the victim’s testimony, the abuse finding was also supported by injury

photographs, a police report, and medical records. We find that the record

contains sufficient evidence to prove abuse, as defined in section 6102 of the

PFAA, by a preponderance of the evidence and, thus, supports the court’s

final PFA order.     Karch, supra; Custer v Cochran, 933 A.2d 1050 (Pa.

Super. 2007) (petitioner’s testimony is sufficient to prove abuse under PFAA

if it is believed by trial court).



____________________________________________


6
   When considering a claim that the evidence was insufficient to support a
PFA order, this Court views the evidence and all reasonable inferences
therefrom in the light most favorable to the petitioner. See Miller on
Behalf of Walker v. Walker, 665 A.2d 1252, 1255 (Pa. Super. 1995); see
also Karch v. Karch, 885 A.2d 535, 537 (Pa. Super. 2005) (we determine
if record contains sufficient evidence to prove abuse by preponderance of
evidence).




                                           -8-
J-A17019-16



       Order affirmed.7

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2016




____________________________________________


7
  We, herein, deny Appellee’s application for relief seeking to deem this
appeal moot because the PFA order has expired. Ironically, the very case
that Appellee cites in his application compels us to rule against him. See
Shandra v. Williams, 819 A.2d 87, 90 (Pa. Super. 2003) (quoting Snyder
v. Snyder, 629 A.2d 977, 980 n.1 (Pa. Super 1993), holding that public
policy exception to mootness doctrine applies in PFA cases; “Protection From
Abuse Act Orders are usually temporary, and it is seldom that we have the
opportunity to review one before it expires.”).



                                           -9-